DETAILED ACTION
Notice to Applicant
The following is a Statement of Reasons for Allowance following Applicant’s claims filed 18 June 2021 and Terminal Disclaimer filed **** August 2022.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 18 June 2021.

Claims 1 – 20 are allowed.  

None of the prior art of record, taken individually or in any combination, teach, inter alia receiving, by the at least one processor, from a user, a proposed change to the data center configuration through a displayed graphical user interface including an interactive representation of a first layout of an identified space in a data center and including a plurality of displayed and selectable user interface elements including: a user interface element for adding equipment in the first layout, a user interface element for deleting equipment in the first layout, a user interface element for editing equipment in the first layout, and a user interface element for moving equipment in the first layout, the proposed change including a selection of one of the plurality of displayed user interface elements and including data identifying at least one element of data center equipment to be provisioned in the data center, the at least one element of data center equipment having a plurality of data center resource requirements, wherein receiving the proposed change includes scanning an identifier to provide the data identifying the at least one element of data center equipment; determining in real-time, by the at least one processor, a series of locations in the data center arranged consecutively according to an amount of excess data center resource capacity that is unusable due to insufficient associated capacity of at least one other data center resource, at least one location of the series of locations having a plurality of data center resources that satisfy the plurality of data center resource requirements of the at least one element of data center equipment; updating the interactive representation in real-time, by the at least one processor, to display a second layout including the at least one element of data center equipment to be provisioned in the data center; generating, by the at least one processor, a work order identifying a set of tasks required to complete the proposed change; presenting, by the at least one processor, the set of tasks via an output of a computer system of an external entity; and storing, by the at least one processor, the at least one location and status information associated with the work order on a computer readable medium.  
Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623